Citation Nr: 0711700	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating higher than 30 percent for the 
residuals of a right hand injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.                  

In November 2006, the Board remanded the case for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

On VA examination in December 2006, the assessment included 
traumatic arthritis of the right 2nd and 3rd 
metacarpophalengeal joints, which has not been established by 
X-ray findings, but the assessment does raise the issue of 
whether there are any arthritic changes associated with the 
service-connected residuals of a right hand injury, and the 
issue is referred to the RO for appropriate action. 


FINDING OF FACT

The right hand disability is manifested neurological and 
orthopedic impairment resulting in numbness, decreased 
sensation, and decreased flexion of the index and long 
fingers, but severe incomplete paralysis of the median nerve 
is not demonstrated.  




CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for the 
residuals of a right hand injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006).  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters in July 2003 and November 2006.  The veteran was 
notified of the evidence needed to substantiate the claim for 
increase, namely, evidence that a disability had become 
worse.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability and 
the provision for an effective date, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Also, the claim was readjudicated following 
substantial content-complying notice, as evidenced in the 
supplemental statement of the case in December 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained VA 
and non-VA records and has afforded the veteran VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision in April 1973, noting that the veteran's 
service medical records, prior examination reports, and 
rating decisions were lost, the RO increased the rating for 
the service-connected right hand to 10 percent, effective 
from June 9, 1972, which remained unchanged since then. 

In June 2003, the veteran filed his current claim for 
increase for the right hand.  In the rating decision in 
September 2003, the RO increased the rating to 30 percent 
under Diagnostic Code 8515. 

On VA examination in August 2003, the veteran complained of 
numbness, especially involving the thumb, index, and long 
fingers of the right hand, which caused a problem when 
driving and grasping objects.  The physical examination 
showed that the veteran lacked one-quarter of an inch 
approximation of the right little finger to the palm.  He had 
significant weakness of opposition of the thumb to the index 
and little fingers.  There was decreased in sensation over 
the thumb, long finger, and little finger.  The veteran had 
x-rays taken of his right hand which were reported to be 
normal.  The examiner reported that X-rays were normal. 

In April 2004, J.J.C., M.D., stated that the veteran had 
persistent pain, swelling, and associated signs of neurologic 
impairment, such as positive Tinel's sign and weak grip, in 
the right hand.  

In October 2004, R.E.K., M.D., stated that the veteran 
presented with swelling in his right hand.  The pertinent 
findings were tenderness with range of motion and in 
metacarpophalangeal joints, consistent with inflammatory 
polyarthritis.   

On VA examination in December 2006, the veteran complained of 
severe pain, stiffness, and numbness in his right hand, his 
dominant hand, which caused a problem with repetitive 
grasping.  The examiner noted that since 2002 the veteran has 
been on Social Security disability for an unrelated medical 
problem.  
The physical examination revealed pain, swelling, and 
tenderness over the 2nd and 3rd metacarpophalangeal joints.  
There was some thenar atrophy.  There was one millimeter 
separation between the tip of right thumb and the tip of the 
index finger tip, but he was able to touch the tip of the 
thumb to the tips of the long, ring, and little fingers with 
difficulty.  On making a fist, the tip of the index finger 
was separated from the transverse crease of the palm by 2.5 
centimeters and the long finger was separate by 3 centimeters 
from the transverse crease of the palm.  There was decreased 
sensitivity and numbness to touch over the right thumb, and 
the 2nd and 3rd fingers.  

Ranges of motion of the metacarpophalangeal joint of the 
index finger were zero degrees extension and 60 degrees 
flexion; ranges of motion of the proximal interphalangeal 
joint were zero degrees extension and 70 degrees flexion with 
pain from 60 to 70 degrees, and ranges of motion of the 
distal interphalangeal joint were zero degrees extension and 
40 degrees flexion.  

For the long finger, ranges of motion of the 
metacarpophalangeal joint were zero degrees extension and 60 
to 70 degrees flexion with pain; ranges of motion of the 
proximal interphalangeal joint were zero degrees extension 
and 80 degrees flexion, and ranges of motion of the distal 
interphalangeal joint were zero degrees extension and 60 
degrees flexion.  There was no evidence of ankylosis of the 
thumb, ring, or little fingers.  With repetitive flexion and 
extension, there was no change in the ranges of motion, pain, 
weakness, or fatigue. 

The examiner reported that an X-ray of the hand in August 
2003 was normal. 

Law and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.     

The veteran's major hand is his right hand and the rating 
criteria are for the major hand. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, the criteria 
for the next higher rating 50 percent, is severe incomplete 
paralysis, which would include some of the following 
manifestations but to a lesser degree: the hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand; 
pronation incomplete and defective; absence of flexion of the 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances. 

Analysis

The record shows that the veteran has pain, swelling, 
tenderness, decreased sensitivity, and numbness over the 2nd 
and 3rd metacarpophalangeal joints and decreased sensitivity 
and numbness to touch over the right thumb with some thenar 
atrophy, which affects his ability to grasp.  There is also 
some limitation of flexion of the index and long fingers.  

There is no evidence that the hand is inclined to the ulnar 
side or that the index and long fingers are more extended 
than normal.  Also considerable atrophy of the muscles of the 
thenar eminence is not shown and there is no defective 
opposition and abduction of the thumb.  And the veteran has 
the ability to make a fist.  Overall, the remaining 
neurological function of the hand does not more nearly 
approximate or equate to severe incomplete paralysis of the 
affected nerve. 
 
As for the applicability of other diagnostic codes, under 
Diagnostic Code 5228, the criteria for a 10 percent rating 
for limitation of motion of the thumb is a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
finger with the thumb attempting to oppose the fingers.  On 
examination, there was one millimeter separation between the 
tip of right thumb and the tip to the index finger tip, and 
the veteran was able to touch the tip of the thumb to the 
tips of the long, ring, and little finger with difficulty.  
As there is no gap of one to two inches or 2.5 to 5.1 
centimeters, the criteria for a 10 percent rating under DC 
5228 have not been met. 

Under Diagnostic Code 5229, the criteria for a 10 percent 
rating for limitation of motion, flexion, of the index or 
long finger is a gap of one inch (2.5 centimeters) or more 
between the fingertip and transverse crease of the palm or 
with extension limited by more than 30 degrees of extension.  
On examination in making a fist, the tip of the index finger 
was separated from the transverse crease of the palm by 2.5 
centimeters and the long finger was separated by 3 
centimeters from the transverse crease of the palm, but as 
limitation of flexion is already encompassed in the criteria 
for moderate incomplete paralysis under DC 8515, the rating 
of the same manifestations under different diagnoses is not 
permissible.  38 C.F.R. § 4.14.  And extension was not 
limited by more than 30 degrees.  For these reasons, a higher 
rating under DC 5229 is not warranted.  

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger is not compensable.  

For the reasons articulated, the preponderance of the 
evidence is against the claim the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for the residuals of a right 
hand injury is denied.  


____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


